DETAILED ACTION
This office action is a response to Applicant’s amendment filed on 12/18/20. By virtue of this amendment, claim 3 is cancelled and claims 6-8 are newly added, thus, claims 1-2 and 4-8 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Tokudome (US Pub. No: 2017/0114586).
Regarding claim 1, Tokudome obviously disclose or capable of performing that, an illumination module comprising: a foot illumination lamp (figures 1-5,  LED(28)) that illuminates a lower side of an automatic entrance door of a vehicle; and a door open/close aspect notification lamp (door opening and closing device(10)) that notifies a user of the vehicle of an open/close aspect of the automatic entrance door(paragraphs [0036-0041]), wherein the door open/close aspect notification lamp(10) is turned on and off in a close preannounce aspect that preliminarily notifies the user of the vehicle of start of closing of the automatic entrance door at a predetermined period before the start of the closing of the automatic entrance door. Paragraphs [0045-0052, 0073-0079] and also see figures 7A-16 for operation of modes.

Regarding claim 2, Tokudome obviously disclose or capable of performing that, wherein the door open/close aspect notification lamp (10) is turned on and off in a getting in/out vehicle permission 
Regarding claim 4, Tokudome disclose wherein the door open/close aspect notification lamp (10) is oriented toward at least one of an outside or an inside of the vehicle. Figure 1.
Regarding claim 5, Tokudome disclose a detection camera that detects a human outside the vehicle.
Regarding claim 6, Tokudome obviously disclose or capable of performing that, wherein the door open/close aspect notification lamp (10) which includes LED (28)) illuminates in each different predetermined aspect of illuminating; before start of opening of the automatic entrance door; when the opening of the automatic entrance door is stopped; at the close preannounce aspect; and after start of closing of the automatic entrance door. See figures 12-16.
Regarding claim 7, Tokudome obviously disclose or capable of performing that, wherein the door open/close aspect notification lamp (10) is turned on and off when the detection camera detects a human. Paragraph [0011 for it is possible to detect an operation intention of the user stably and with high accuracy while preventing an erroneous operation which may be caused due to the obstacle.
Regarding claim 8, Tokudome obviously disclose or capable of performing that, a method of illuminating an illumination module comprising:  detection units(1 and 2) for detecting a human outside a vehicle(figures 1-3); LED(28) for  illuminating a lower side of an automatic entrance door of the vehicle; notifying with a lamp(opening/closing device(10) which includes LEDs(28) )when the automatic entrance door starts opening; notifying with the lamp when the automatic entrance door stops opening; preannouncing with the lamp at a predetermined time before start of closing of the automatic entrance door; and notifying with the lamp during the closing of the automatic entrance door. Paragraphs [0045-0052, 0073-0079] and also see figures 7A-16 for operation of modes.

Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844